829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Affifa AFIFI, Plaintiff-Appellant,v.Donald P. HODEL, Secretary; United States Department of theInterior, Defendants-Appellees.
No. 87-2018
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided September 2, 1987.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-86-0418)
Affifa Afifi, appellant pro se.
Elsie L. Munsell, Paula Pugh Newett, Office of the United States Attorney, for appellees.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e-2 et seq., is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Afifi v. Hodel, C/A No. 86-0418 (E.D. Va., Jan. 12, 1987).


2
AFFIRMED.